                                                                JS-6




                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  JAMAR ORONDE MOORE,                  CASE NO. 5:19-CV-01222-JAK (SK)
                     Petitioner,
              v.                       JUDGMENT
  H. ANGELEA, Warden,
               Respondent.



     Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus and this action are dismissed with
prejudice.




DATED: October 15, 2019
                                         JOHN A. KRONSTADT
                                         U.S. DISTRICT JUDGE
